Appeal from an order of Supreme Court, Erie County (Mahoney, J.), entered December 3, 2002, which granted plaintiff’s motion for “reargument/renewal” with respect to defendant Dana Mulivich’s motion and adhered to its original decision.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Hochreiter v Diocese of Buffalo ([appeal No. 1] 309 AD2d 1216 [2003]). Present — Pine, J.P., Hurl-butt, Scudder and Hayes, JJ.